ELLETT, Justice
(dissenting).
I dissent.
In the case of Preston v. Lamb1 this court said, “Ordinarily the question of negligence and contributory negligence may not be settled on a motion for summary judgment. . . . ”
Also in Corbridge v. M. Morrin and Son, Inc.,2 where we reversed the summary judgment given by the trial court, we said:
*267However, when it comes to determining negligence, contributory negligence, and causation, courts are not in such a good position to make a total determination for here enters a prerogative of the jury to make a determination of its own, and that is: Did the conduct of a party measure up to that of the reasonably prudent man, and, if not, was it a proximate cause of the harm done? [Citations omitted.]
In the case of Melton v. Greyhound Corporation3 the Fifth Circuit Court of Appeals in reversing a summary judgment said:
. Important to the present case is the recognition by this Court “that as a general proposition the issue of negligence .... is ordinarily not susceptible of summary adjudication”, but should be resolved by trial in the ordinary manner. [Citations omitted.]
I do not think that a person approaching a railroad crossing is always required to stop, look, and listen before proceeding to cross the tracks. True it is that the United States Supreme Court so stated in the case of Baltimore & O. R. Co. v. Goodman.4 However, that case was explained in the later case of Pokora v. Wabash R. Co.5 In the later case the view of the motorist was so obscured by a string of boxcars that he could not see an oncoming train. In reversing a dismissal by the trial court, the United States Supreme Court said:
. The record does not show in any conclusive way that the train was visible to Pokora while there was still time to stop. . . . For all that appears he had no view of the main track northward, or none for a substantial distance, till the train was so near that escape had been cut off. .
In such circumstances the question, we think, was for the jury whether reasonable caution forbade his going forward in reliance on the sense of hearing, unaided by that of sight. .
Toomer’s Estate v. Union Pac. R. Co.6 was a case similar to the instant matter in that the view of the motorist was obstructed by a freight train so that an approaching passenger train could not be seen for any appreciable distance from the track upon which it was running. There the defendant cited cases about “stop, look and *268listen.” In affirming a judgment for the plaintiff, this court said:
From the foregoing cases, it appears clearly that where there are special dangers or hazards existing at a crossing it may very well he a jury question as to whether or not the traveler itsed ordinary reasonable care in going thereon.
* * * * * *
In the cases so relied on, [by defendant] without exception, the ruling was based on the fact that the traveler had a clear opportunity to observe the oncoming train. .
In the case of Pippy v. Oregon Short Line R. Co.7 the view of the plaintiff was obstructed so that he could not see an oncoming train until it was too late to avoid a collision. The trial court dismissed the action at the conclusion of plaintiff’s evidence. This court reversed, saying :
. In view here of the complicated conditions, . . . the obstructed view, . . . and the suddenness by which the plaintiff was confronted by the rapidly moving train, the care or the want of it exercised by the plaintiff is not to be determined by arithmetical calculations as to what within a few seconds before he attempted to enter the south-bound track, under normal conditions could or could not have been seen, or the distance in which the truck, uninfluenced by the surroundings, could have been stopped.
In the instant matter the plaintiff was traveling for the first time upon a little-traveled, unimproved country road. It was dark, and he was entirely unfamiliar with the terrain. His road led him in an easterly direction to within a short distance of a cut in the land 20 feet deep in which the defendant’s tracks lay. This cut ran north and south and was deep enough to hide a train even in daylight. The road turned south, parallel with the cut, and for a very short distance, and then abruptly turned eastward again — all the time descending to the level of the tracks.
The plaintiff in his deposition testified that the western embankment of the cut was approximately ten feet north of the road upon which he was traveling and so obstructed his view to the north that he could not have seen the approaching train had he stopped 10 feet from the tracks. He said he saw the train only a split second before it struck his car.
The engineer, who knew of the crossing and was looking for danger, testified in his deposition that plaintiff’s car could not be seen until it was within 20 feet of the clearance of the right of way and that in *269fact he did not see the plaintiff at all until his train was 10 feet from the crossing.
Now, objection may be made to the testimony of the engineer in the deposition for the reason that the document came to this court sealed. This court has held that an unsealed deposition was not before the lower court at trial and that in such circumstances we would not note the contents thereof.8
In my opinion all depositions on file should be opened and considered before the trial court either grants or refuses a motion for summary judgment. Rule 56(c) U.R.C.P., Utah Code Annotated, Vol. 9, 1973 Pocket Supplement, provides as follows :
. The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, . . . show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. . [Emphasis added.]
I think there is an issue of contributory negligence which should be determined by a jury, and I would, therefore, reverse the summary judgment rendered below and remand the case for trial. I would award costs to the appellant.
CROCKETT, J., concurs in the view that there are issues as to negligence and contributory negligence which should be submitted to a jury. This conclusion is based on the record as presented to the trial court, as I think it should be.

. 20 Utah 2d 260, 263, 436 P.2d 1021, 1022 (1968).


. 19 Utah 2d 409, 432 P.2d 41 (1967).


. 354 F.2d 970, 972.


. 275 U.S. 66, 48 S.Ct. 24, 72 L.Ed. 167.


. 292 U.S. 98, 54 S.Ct. 580, 78 L.Ed. 1149, 1152.


. 121 Utah 37, 52, 57, 239 P.2d 163, 170, 172 (1951).


. 79 Utah 439, 462, 11 P.2d 305 (1932).


. Thompson v. Ford Motor Co., 14 Utah 2d 334, 384 P.2d 109 (1963).